                 Case 1:19-mj-08583-UA Document 1 Filed 09/12/19 Page 1 of 6

                                                                                      ORIGINAL
Approved:~~
                         USHMI BHASKARAN
                     Assistant United States Attorney

Before:              HONORABLE JAMES L. COTT
                     United States Magistrate Judge
                                                                     19 MAG
                     Southern District of New York

                             - - - - - - - - - - X
                                                                         SEALED COMPLAINT
UNITED STATES OF AMERICA


    '
                                                                         Violations of
            -·v. -                                                       18 U.S.C. §§ 2252A and 2

CHRrSTOPHER TORRES,
     ~/k/a "Wyatt Earpz"                                                 COUNTY OF OFFENSE:
     a/k/a "ctorrez8,"                                                   NEW YORK

                                         Defendant.

-   -   -    -   -   -   -   -   -   -   -   -   -   -   -   -   -   X



SOUTHERN DISTRICT OF NEW YORK, ss.:

          AARON SPIVACK, being duly sworn, deposes and says that
he is a Special Agent with the Federal Bureau of Investigation
("FBI"), and charges as follows:


                                                         COUNT ONE
                                 (Distribution of Child Pornography)

     1.   From at least on or about August 7, 2019 to at least on
or about September 12, 2019, in the Southern District of New York
and elsewhere, CHRISTOPHER TORRES, a/k/a "Wyatt Earpz," a/k/a
"ctorrez8," the defendant, knowingly did receive and distribut.ft;
and attempt to receive and distribute material that contains child
pornography that had been mailed, and using a means and facility
of interstate and foreign commerce shipped and transported in and
affecting interstate and foreign commerce by any means, including
by computer, to wit, TORRES made available for distribution
sexually explicit images and videos of minors, including minors
who had not obtained the age of 12, over the Internet using an
electronic device from his residence in the Bronx, New York.
       Case 1:19-mj-08583-UA Document 1 Filed 09/12/19 Page 2 of 6



 (Title 18, United States Code, Sections 2252A(a) (2) (B),       (b) (2),
                             and 2.)

                             COUNT TWO
                 (Possession of Child Pornography)

      2.  On or about September 12, 2019, in the Southern District
of New York and elsewhere, CHRISTOPHER TORRES, a/k/a "Wyatt Earpz,"
a/k/a "ctorrez 8," the defendant, knowingly did possess and access
with intent to view, and attempt to possess and access with intent
to view, a book, magazine, periodical, film, videotape, computer
disk, and other material containing an image of child pornography,
including an image of child pornography involved in the offense
which involved a prepubescent minor and a minor who had not
attained 12 years of age, that had been mailed, and shipped and
transported using a means and facility of interstate and foreign
commerce and in and affecting interstate and foreign commerce by
any means, including by computer, and that was produced using
materials that had been mailed, and shipped and transported in and
affecting interstate and foreign commerce by any means, including
by computer, to wit, TORRES possessed sexually explicit images and
videos of minors on an electronic device found in his residence in
the Bronx, New York.

 (Title 18, United States Code, Sections 2252A(a) (5) (B),       (b) (2),
                             and 2.)

     The bases for my knowledge and for the foregoing charge
are, in part, as follows:

     3.   I am a Special Agent with the FBI, currently assigned to
the crimes against children squad. I have been personally involved
in the investigation of this matter, and I base this affidavit on
that experience, on my conversations with other law enforcement
officials, and on my examination of various reports and records.
Because this affidavit is being submitted for the limited purpose
of demonstrating probable cause, it does not include all the facts
I have learned during the course of my investigation.    Where the
contents   of  documents   and   the   actions,   statements,  and
conversations of others are reported herein, they are reported in
substance and in part, except where otherwise indicated.

     4.   Based on my discussions with, and my review of reports
of, another law enforcement agent acting in an undercover capacity
("UC-1"), I have learned that, on or about February 23, 2019, UC-
1 engaged in an undercover session on a mobile application
("Application-1") and identified a user with the display name

                                   2
        Case 1:19-mj-08583-UA Document 1 Filed 09/12/19 Page 3 of 6



"Wyatt Earpz" (the "Wyatt Earpz Account"), who had distributed
child pornography in a child pornography group on Application-1.

      5.   Based on records maintained by Application-1, I have
learned that the Wyatt Earpz Account was associated with (1) a
certain telephone number ("Phone-1") serviced by a cellular
telephone company ("Provider-1"),      and (2) internet protocol
 ("IP") addresses ("IP Addresses-1&2") serviced by an internet
service provider ("Provider-2").   Based on records from Provider-
1, I have learned that Phone-1 is subscribed to in the name of
"Christopher Torres," i.e., CHRISTOPHER TORRES, a/k/a/ "Wyatt
Earpz" a/k/a "ctorrez8," the defendant.       In addition, I have
learned from Provider-2's records that IP Addresses-1&2 correspond
to TORRES' s home address in the Bronx, New York (the "Torres
Residence").   Based on my training and experience, as well as my
involvement in this investigation, I believe that TORRES is the
user of the Wyatt Earpz Account.

      6.   Between on or about July 16, 2019 and on or about July
25, 2019, I engaged in conversations with CHRISTOPHER TORRES,
a/k/a/ "Wyatt Earpz," a/k/a "ctorrez8," the defendant,         on
Application-1 in an undercover capacity by posing as a man ("UC-
2") who sexually abuses his minor children.        The following
exchanges between TORRES and UC-2 occurred, in substance and in
part:

          a.   TORRES said that he "plays with [his] cousin
[ "Minor Cpusin-1"] every once in a while" and sent UC-2 two
photographs of a clothed female child, approximately 12 years old,
whom TORRES claimed was Minor Cousin-1.        In one of those
photographs ("Photograph-1"), which is focused on the child's
buttocks, the female child is laying down on a bed watching
television, with an adult hand on the child's leg.

          b.   TORRES asked UC-2 for photographs of UC-2's sexual
abuse of UC-2' s minor children.    In an effort to obtain such
images, on or about July 23, 2019, TORRES sent UC-2 an image
depicting an adult male's hand holding his penis, with what
appears to be semen on his penis and hand, next to two nude,
prepubescent girls hugging each other in a bathtub.   In addition,
TORRES sent UC-2 a link to a cloud account that appeared to have
contained over 500 images and videos of child pornography or child
erotica.

     7.   On or about July 25, 2019, acting as UC-2, I asked
CHRISTOPHER TORRES, a/k/a/ "Wyatt Earpz," a/k/a "ctorrez8," the
defendant, to communicate with UC-2 on a different mobile messaging

                                    3
        Case 1:19-mj-08583-UA Document 1 Filed 09/12/19 Page 4 of 6



application ("Application-2").   TORRES indicated that he would do
so, and thereafter an individual with the username "ctorrez8" (the
"ctorrez8 Account") messaged UC-2 on Application-2.       Based on
records from Application-2, I have learned that the ctorrez8
Account is associated with an IP address ("IP Address-3") serviced
by Provider-2, and according to records from Provider-2, I have
learned that IP Address-3 is assigned to the Torres Residence.
Based on my involvement in this investigation, as well as my
training and experience, I believe that TORRES is the user of the
ctorrez8 Account.

     8.    Based on my review of messages on Application-2 between
UC-2   and   CHRISTOPHER   TORRES,  a/k/a/   "Wyatt  Earpz"   a/k/a
"ctorrez8," the defendant, I know that TORRES told UC-2 that TORRES
had oral sex with Minor Cousin-1.    In addition, TORRES expressed
his desire to sexually abuse UC-2's children. For example, TORRES
said that he "would love to see how tight ur daughter is" and
suggested that he and UC-2 "both nut on her together," "watch it
drip," and "cum top and bottom."        TORRES told UC-2 that he
"wonder[ed] if ur girl could take my tip" and said Minor Cousin-1
"hasn't been penetrated before." TORRES also repeatedly asked UC-
2 for sexually explicit material of UC-2's children.    UC-2 stated
that he would endeavor to provide such images if TORRES had child
pornography to exchange.

     9.    Based on my review of messages on Application-2 between
UC-2   and   CHRISTOPHER   TORRES,   a/k/a/  "Wyatt   Earpz"  a/k/a
"ctorrez8," the defendant, I know that, on or about August 7, 2019,
TORRES used Application-2 to send UC-2 a link to a cloud storage
website ("Application-3").    I accessed the link, which allowed me
to download approximately 11,000 files.     Based on my preliminary
review of these files, I have determined that all of them appear
to be child pornography or child erotica. Some of those files are
described as follows:

          a.  A video with the file name "bo.mp4", approximately
70 seconds in length, depicts a fully nude, prepubescent girl,
with a contraption strapped around her head to keep her mouth
open. An adult man then inserts his penis into the girl's mouth.

           b.  A video with the file name "II - Sugar (Kait)
5yo. wmv", approximately one minute long, depicts a fully nude
female girl, approximately 5 years old, being vaginally penetrated
by an adult male's penis.

          c.  A video    with  the  file  name  "hot-VID2 .mp4",
approximately 43 seconds long, depicts a fulll nude child, les 9

                                    4
.   '
                Case 1:19-mj-08583-UA Document 1 Filed 09/12/19 Page 5 of 6



        than 5 years old, lying face down on a bed while an adult man
        penetrates her vagina with his penis.        After appearing to
        ejaculate on the child, the man performs oral sex on the child.

                   d.  A video    with   the             file   name  "VID-20141229-
        WA0228 .mp4", approximately 35 seconds            in length depicts a female
        baby, approximately under 2 years                 old, with an adult hand
        inserting its fingers into the baby's             vagina.

             10. Based on records from Application-2, I determined that
        CHRISTOPHER TORRES, a/k/a/ "Wyatt Earpz" a/k/a "ctorrez8," the
        defendant, was logged onto Application-2 on August 7, 2019-the day
        he distributed the above-described child pornography-from IP
        Address-3, which, according to Provider's 2 records, is registered
        to the Torres Address.

             11. On or about the morning of September 12, 2019, I and
        other law enforcement agents executed a search and seizure warrant
        of the Torres Residence.    During the course of that search, law
        enforcement agents seized a cell phone ("Seized Device-1"), among
        other electronic devices, from CHRISTOPHER TORRES, a/k/a "Wyatt
        Earpz," a/k/a "ctorrez8," the defendant.    Based on a preliminary
        review of Seized Device-1, I found a still image from a video
        approximately   three-minutes   long,  showing   a  female  child,
        approximately 12-years old, inserting an object into her vagina.

              12. On or about the morning of September 12, 2019, I also
        interviewed CHRISTOPHER TORRES,     a/k/a "Wyatt Earpz," a/k/a
        "ctorrez8," the defendant, at the Torres Residence.     During the
        course of that interview, the following occurred, in substance and
        in part.

                  a.  TORRES was advised of his Miranda rights, waived
        those rights orally and in writing, and agreed to speak with me.

                     b.   TORRES   admitted       that   he   lived   at   the   Torres
        Residence.

                  c.  TORRES admitted that he received and distributed
        child   pornography   on   Application-1,   Application-2, and
        Application-3, among others, and that he has exchanged child
        pornography for at least "a couple of years."

                  d.  TORRES admitted that Seized Device-1 was his cell
        phone, that he stored child pornography files on it, and that he
        possessed child pornography on other devices law enforcement
        agents seized during the course of the search.

                                              5
        Case 1:19-mj-08583-UA Document 1 Filed 09/12/19 Page 6 of 6




          e.   TORRES admitted that Photograph-1 was an image that
he personally took of Minor Cousin-1, and that he took Photograph-
1, as well as other photographs, in order to exchange those
photographs for child pornography;

          f.  TORRES admitted that he intended, by sending child
pornography to UC-2, for UC-2 to produce sexually explicit
photographs of UC-2's minor children.

     WHEREFORE,   the   deponent   respectfully   requests that
CHRISTOPHER TORRES, a/k/a "Wyatt Earpz," a/k/a "ctorrez8," the
defendant, be imprisoned, or bailed, as the case may be.



                                     /-~~A
                                   bpivack',/'-..
                                  Special Agent
                                  Federal Bureau of Investigation


Sworn    before me this
12t      of September, 2019

               L_
HO
UN      TATES MAGISTRATE JUDGE
so       DISTRICT OF NEW YORK




                                    6
